May 30, 2017 U.S. Securities and Exchange Commission Attention: Lisa N. Larkin 450 Fifth Street, N.W. Washington, DC 20549 Re: Vanguard Chester Funds – N-14 Filing Vanguard Target Retirement 2010 Fund File No. 333-217429 Dear Ms. Larkin: Per our conversation on May 30, 2017, we respectfully submit the enclosed 2 nd Pre-Effective Amendment of the registration statement on Form N-14 for the Vanguard Chester Funds (the “Trust”). The purpose of this Amendment is to refile with the correct file number. Except for the file number, the Trust’s registration statement is not materially different from the filing that we made on May 26, 2017. Sincerely, Jaliya Faulkner Associate Counsel The Vanguard Group, Inc.
